     Case 2:20-cv-02399-JAM-EFB Document 34 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JULIAN RODRIGUEZ,                                  No. 2:20-cv-2399-JAM-EFB P
12                       Plaintiff,
13            v.                                         ORDER
14    E. ENLERS, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with this civil rights action under 42 U.S.C.

18   § 1983. He has filed a two-page document. ECF No. 26. The first page is titled “Motion to

19   Leave to Amend 9-10-21” and is devoid of substance or argument. Id. at 1. The second page is a

20   proof of service for a “Motion to Compel Discovery.” Id. at 2. Defendant has opposed the

21   motion to amend. ECF No. 27.

22           Plaintiff has neither included a proposed amended complaint nor stated why he seeks

23   leave to amend his complaint. See E.D. Cal. L.R. 220. To the extent there is any confusion on

24   the matter, the court notes that plaintiff is not required to amend his complaint.

25   /////

26   /////

27   /////

28   /////
     Case 2:20-cv-02399-JAM-EFB Document 34 Filed 09/03/21 Page 2 of 2


 1          Based on the foregoing, it is hereby ORDERED that plaintiff’s motion to amend (ECF
 2   No. 26) is DENIED without prejudice.1
 3   DATED: September 3, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
            1
              The court also notes that it is not in receipt of any motion to compel, despite plaintiff’s
28   proof of service purporting to have served the same.
                                                          2
